ICJ_050_BarcelonaTraction1962_BEL_ESP_1967-09-15_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUETE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 15 SEPTEMBRE 1967

1967

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM y. SPAIN)

ORDER OF 15 SEPTEMBER 1967
Mode officiel de citation:

Barcelona Traction, Light and Power Company, Limited,
ordonnance du 15 septembre 1967, C.I.J. Recueil 1967, p. 12.

Official citation:

Barcelona Traction, Light and Power Company, Limited,
Order of 15 September 1967, I.C.J. Reports 1967, p. 12.

 

. |
Som. 316

 

 
12

INTERNATIONAL COURT OF JUSTICE

YEAR 1967

1967
15 September 1967 15 September
General List:
No. 50

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 37
of the Rules of Court,

Having regard to the Order of 12 April 1967 extending to 24 October
1967 the time-limit for the filing of the Rejoinder of the Government of
Spain;

Whereas, by a letter dated 1 September 1967, the Agent for the Govern-
ment of Spain, for the reasons therein set out, requested the extension to
31 May 1968 of the time-limit for the filing of the Rejoinder;

Whereas, on | September 1967, a certified true copy of the afore-
mentioned letter was transmitted to the Agent for the Government of
Belgium who was asked to make known the views of that Government on
the request;

4
BARCELONA TRACTION (ORDER OF 15 IX 67) 13

Whereas, by a letter dated 8 September 1967, the Agent for the Govern-
ment of Belgium stated that that Government raised no objection as to the
principle of the extension of the time-limit;

Having regard to the special reasons invoked by the Respondent to
justify its request for an extension; —

Whereas, in the spirit of Article 37, paragraph 3, of the Rules of Court,
the answer of the Agent for the Belgian Government may be interpreted
as an agreement in principle on the justification for an extension;

Extends to 31 May 1968 the time-limit for the filing of the Rejoinder of
the Government of Spain.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fifteenth day of September, one
thousand nine hundred and sixty-seven, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to
the Government of Belgium and to the Government of Spain, respectively.

(Signed) J. L. BUSTAMANTE R.,
President.

(Signed) S. AQUARONE,
Registrar.
